DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 18, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claim 6, 12, 13, 15, 17-20, 25, 26, and 29 are canceled.
Claims 21-24, 27, and 28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.
Claim Rejections - 35 USC § 112
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on August 18, 2021 is withdrawn in view of the Amendment received on January 18, 2022, canceling the rejected claim.
Claim Rejections - 35 USC § 102
The rejection of claims 6 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Tanner et al. (US 2013/0323738 A1, published December 5, 2013), made in the 

Rejection – Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-5, 7-11, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Tanner et al. (US 2013/0323738 A1, published December 5, 2013) made in the Office Action mailed on August 18, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on January 18, 2022 have been considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
Tanner et al. disclose the below set of reagents (reproduced from Figure 1):

    PNG
    media_image1.png
    187
    694
    media_image1.png
    Greyscale
As seen, the reagent comprises a forward 

    PNG
    media_image2.png
    186
    795
    media_image2.png
    Greyscale

	As seen, the “oligo 1” anneals onto the target nucleic acid and results in a structure as found below:

    PNG
    media_image3.png
    46
    706
    media_image3.png
    Greyscale

	The resulting amplicon is then amplified by a reverse primer “Oligo 5” (see below):

    PNG
    media_image4.png
    123
    285
    media_image4.png
    Greyscale

	wherein the amplification results in the amplicon below:

    PNG
    media_image5.png
    124
    417
    media_image5.png
    Greyscale

	Note that the “Oligo 2” is complementary to F1c (see above), and therefore, the disclosed composition comprises a LAMP primer set that, in the presence of at 
	wherein the oligonucleotide probe binds specifically to the said amplicon at the probe target sequence, wherein the probe target sequence overlaps with the first region or the second region (“Oligo2” is complementary to F1c and therefore, is complementary to the F1c region depicted above and necessarily would be capable ot binding specifically thereto, which is “first region”).
	The Office notes that the claims are drawn to a product and not a method.  Therefore, the oligonucleotide probe “binding specifically to said amplicon at the probe target sequence” is construed to be physically limiting, that is, having a complementary sequence thereto.  Since Oligo2 is complementary to F1c, Tanner et al. discloses a LAMP primer set and a probe as presently claimed.
	With regard to claim 2, the composition does not actively require the target nucleic acid to be included therein.  Nevertheless, Tanner et al. teach that the target nucleic acid comprises B2 and a B1 region, in this order from a 5’ terminal side, and an F2c and an F1c region in this order from the 3’ terminal side (see below Figure 1, reproduced below):

    PNG
    media_image6.png
    89
    747
    media_image6.png
    Greyscale

	With regard to claim 3, the LAMP primer set comprises a forward inner primer comprising an F1c region and an F2c region, wherein said F1c region of the forward inner primer comprises a sequence substantially identical to the F1c region of said target nucleic acid and wherein said F2 region of the forward inner primer comprises a sequence substantially complementary to the F2c region of the target nucleic acid (see below, from Figure 1):

    PNG
    media_image7.png
    192
    759
    media_image7.png
    Greyscale

	The backward primer comprising a B1c and B2 region, wherein B1c region of the backward inner primer comprises a sequence substantially complementary to a B1 region of the target nucleic acid and wherein said B2 region of the backward inner primer comprises a sequence substantially identical to the B2 region of the target nucleic acid sequence (see below from Figure 1):

    PNG
    media_image8.png
    127
    706
    media_image8.png
    Greyscale


	The artisans also teach LoopF and LoopB primers in an alternative embodiment (see Table 1; see also, “cycle is repeated giving rise to exponential amplification (LoopF and LoopB primers are not shown”, section [0021], but evidences their presence).
With regard to claim 6, the oligonucleotide probe comprises a sequence substantially complementary to the probe target sequence (already discussed above).
	With regard to claims 7-11, the probe target sequence is located completely within the first region of the amplicon (F1c is the probe target and the oligo2 is entirely complementary to F1c; see also length of Fd on Table 1 which is 22-mer).
	With regard to claim 14, the detectable label is fluorophore (see Table 1, wherein Fd is labeled with Cy3).
	A quencher is associated with the Fd oligonucleotide (“second oligonucleotide having a fluorescent label if the first oligonucleotide has a quencher label, or having a quencher label if the first oligonucleotide has a fluorescent label”, claim 1(b)).
Response to Arguments:
	Applicants traverse the rejection.

    PNG
    media_image1.png
    187
    694
    media_image1.png
    Greyscale
	Applicants’ arguments reference the structure of “oligo 1” disclosed by Tanner.  For ease of understanding that figure is reproduced below:  



Applicants state that Tanner’s FIP primer is composed of oligo 1 and oligo 2, wherein the labels L1 and L2 are disclosed as being quencher and fluorophore (respectively), and despite the artisans’ explicit teaching that the fluorophore and quenchers could be attached to L1 and L2 (i.e., interchangeable), Applicants argue that “the fluorophore and quencher must be on separate oligonucleotides to allow for separation and detection as taught by Tanner” (page 7, Response).
In other words, Applicants contend that because claim 1 is drawn to an oligonucleotide probe comprising both a detectable label and a quencher, the two oligonucleotide system of Tanner would not anticipate the invention as claimed.
This argument has been carefully considered but has not been found persuasive.
Initially, it is respectfully submitted that a “probe” or an oligonucleotide need not be construed as a single stranded oligonucleotide as Applicants’ construe.  The art 
Zhou et al. (US 2008/0152587) evidence such a fact in their disclosure wherein on section [0128], the artisan states, “[o]ligonucleotides are usually single stranded, e.g., for probes; although oligonucleotides may be double stranded” (section [0128])
Additionally:
“probes, oligonucleotides, and primers and can be single stranded or double stranded” (section [0049], Yang et al. US2007/0061898)

“labelled double-stranded oligonucleotide functioning as a probe” (column 5, lines 63-65, Yamamoto et al. U.S. Patent No. 5,830,643)

	Therefore, the Office respectfully disagrees with Applicants’ claim construction that a oligonucleotide probe comprising a detectable label and quencher is limited to both the detectable label and quencher being directly attached to a single oligonucleotide strand.
	Additionally, the Office also contends that the claim recites the phrase, “oligonucleotide comprising a detectable label and a quencher”.
	MPEP 2111.03 (I) states that transitional term, “comprising” is synonymous with “including”, “containing”, or “characterized by,” and is inclusive or open-ended and does not exclude additional unrecited elements or method steps.

    PNG
    media_image1.png
    187
    694
    media_image1.png
    Greyscale
	Therefore, the Office’s claim construction that the oligonucleotide (oligo 1) “comprises” a detectable label and a quencher, be it that the quencher is on a separate molecule (oligo 2), because the oligo 1 can “comprise” additionally unrecited elements especially since two oligonucleotides are employed as single functional structure.
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 2013/0323738 A1, published December 5, 2013) in view of Juskowiak, Bernard (Analytical Biochemistry, 2011, vol. 399, pages 3157-3176), made in the Office Action mailed on August 18, 2021 is maintained for the reasons of record.

As no new arguments are made for the instant rejection, said rejection is maintained for the reasons already of record.
The Rejection:
	The teachings of Tanner et al. have already been discussed above.
	Tanner et al. explicitly teach using quencher attached to the terminus of their oligonucleotide and while it is implicitly understood that the attachment is via covalent attachment, the artisans do not explicitly state so.
	Juskowiak teaches and evidences a well-known practice of covalently attaching labeling moieties to oligonucleotides:
“it has become possible to attach fluorophores covalently to an oligonucleotide of interest … fluorophores and quenchers may be easily chosen for the desired probe application.” (page 3158, 2nd column)

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently attach the quencher moiety to the probe of Tanner et al. so as to perform the assay as taught with a certainty of success.
KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
Double Patenting
The rejection of claims 6 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,450,616 (herein, “the ‘616 patent”), made in the Office Action mailed on August 18, 2021 is withdrawn in view of the Amendment received on January 18, 2022, canceling the rejected claims.
Rejection - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The rejection of claims 1-5, 11, 14, and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,450,616 (herein, “the ‘616 patent”) made in the Office Action mailed on August 18, 2021 is withdrawn in view of the Amendment received on January 18, 2022, canceling the rejected claims.
Applicants state that a terminal disclaimer will be considered (page 8, Response). 
Because neither a terminal disclaimer nor arguments pertaining to the instant rejection has been provided, said rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

With regard to instant claim 1, the ‘616 patent claims a composition comprising a primer set comprising forward inner primer (F1 equivalent) comprising SEQ ID NO: 94 and an molecular beacon probe (oligonucleotide probe equivalent) comprising SEQ ID NO: 105, wherein the two sequences show the below identity:
FIP       26  GAGATTCCCTGTGTAGCG  43
              ||||||||||||||||||
MB probe  7   GAGATTCCCTGTGTAGCG  24

	Therefore, the probe would anneal to an amplicon (double-stranded) produced from the claimed probe set comprising FIP of SEQ ID NO: 94, as a strand produced from its complementary strand, then FIPc (or F1c equivalent) would anneal to the MB probe of SEQ ID NO: 105.
	With regard to instant claim 2, the target nucleic acid is for LAMP which has the regions, BIP which is B2 equivalent (see SEQ ID NO: 95).
	With regard to instant claim 3, the FIP primer of SEQ ID NO: 94 comprises the F1c and F2 region.

	With regard to instant claim 4, the composition does not require the target nucleic acid.  However, the LAMP reaction works in the target configuration of the target nucleic acid with the set of primers claimed in the ‘616 patent.
	With regard to instant claim 5, the claims of the ‘616 patent also claims SEQ ID NO: 76 and 86 which are forward loop primer and backward loop primer, respectively.
	With regard to instant claims 7-9 and 11, a probe target sequence overlap is at last 10 nucleotides (see above alignment).
	With regard to claims 14-16, the probe comprises a fluorophore and a quencher (“probe is labeled … label is fluorophore … molecular beacon comprising … a quencher”, column 1, line 64 to column 2, line 5; see claim 5, “probe is a molecular beacon comprising a fluorophore, a quencher, and a polynucleotide”).
	Therefore, the claims of the instant application is anticipated by claims of the ‘616 patent.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 12, 2022
/YJK/